

114 S3017 PCS: Intelligence Authorization Act for Fiscal Year 2017
U.S. Senate
2016-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 504114th CONGRESS2d SessionS. 3017IN THE SENATE OF THE UNITED STATESJune 6, 2016Mr. Burr from the Select Committee on Intelligence, reported the following original bill; which was read twice and placed on the calendarA BILLTo authorize appropriations for fiscal year 2017 for intelligence and intelligence-related
			 activities of the United States Government, the Community Management
			 Account, and the Central Intelligence Agency Retirement and Disability
			 System, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year 2017. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—INTELLIGENCE ACTIVITIES
					Sec. 101. Authorization of appropriations.
					Sec. 102. Classified Schedule of Authorizations.
					Sec. 103. Intelligence Community Management Account.
					TITLE II—CENTRAL INTELLIGENCE AGENCY RETIREMENT AND DISABILITY SYSTEM
					Sec. 201. Authorization of appropriations.
					TITLE III—GENERAL INTELLIGENCE COMMUNITY MATTERS
					Sec. 301. Restriction on conduct of intelligence activities.
					Sec. 302. Increase in employee compensation and benefits authorized by law.
					Sec. 303. Support to nonprofit organizations assisting intelligence community employees.
					Sec. 304. Promotion of science, technology, engineering, and math education in the intelligence
			 community.
					Sec. 305. Retention of employees of the intelligence community who have science, technology,
			 engineering, or math expertise.
					Sec. 306. Annual review and report on interactions between the intelligence community and
			 entertainment industry.
					Sec. 307. Protections for independent inspectors general of elements of the intelligence community.
					Sec. 308. Congressional oversight of policy directives and guidance.
					Sec. 309. Notification of memorandums of understanding.
					Sec. 310. Intelligence community assistance for nationally significant critical infrastructure.
					TITLE IV—MATTERS RELATING TO ELEMENTS OF THE INTELLIGENCE COMMUNITY
					Subtitle A—Office of the Director of National Intelligence
					Sec. 401. Designation of the Director of the National Counterintelligence and Security Center.
					Subtitle B—Other Elements
					Sec. 411. Enhanced death benefits for employees of the Central Intelligence Agency.
					Sec. 412. Pay and retirement authorities of the Inspector General of the Central Intelligence
			 Agency.
					Sec. 413. Prohibition on the Director of the National Security Agency serving contemporaneously as
			 a commander of a combatant command.
					Sec. 414. Enhancing the technical workforce for the Federal Bureau of Investigation.
					TITLE V—Matters relating to foreign countries
					Sec. 501. Committee to counter active measures by the Russian Federation to exert covert influence
			 over peoples and governments.
					Sec. 502. Limitation on travel of accredited diplomats of the Russian Federation in the United
			 States from their diplomatic post.
					Sec. 503. Study and report on enhanced intelligence and information sharing with Open Skies Treaty
			 member states.
					Sec. 504. Reviews on cooperation between the intelligence community and foreign intelligence
			 entities.
					TITLE VI—Privacy and Civil Liberties Oversight Board
					Sec. 601. Information on activities of the Privacy and Civil Liberties Oversight Board.
					Sec. 602. Appointment of staff of the Privacy and Civil Liberties Oversight Board.
					Sec. 603. Protection of the privacy and civil liberties of United States persons.
					TITLE VII—Matters relating to United States Naval Station, Guantanamo Bay, Cuba
					Sec. 701. Declassification review of information on Guantanamo detainees and mitigation measures
			 taken to monitor the individuals and prevent future attacks.
					Sec. 702. Limitation on transfer of Guantanamo detainees to foreign countries.
					TITLE VIII—Reports and other matters
					Sec. 801. Submission of intelligence related information in certain reports by the Secretary of
			 Defense.
					Sec. 802. Cyber Center for Education and Innovation Home of the National Cryptologic Museum.
					Sec. 803. Counterintelligence access to telephone toll and transactional records.
					Sec. 804. Oversight of national security systems.
					Sec. 805. Joint facilities certification.
					Sec. 806. Improvement of leadership and management of space activities.
					Sec. 807.  Advances in life sciences and biotechnology.
					Sec. 808. Reports on declassification proposals.
					Sec. 809. Improvement in government classification and declassification.
					Sec. 810. Report on implementation of research and development recommendations.
					Sec. 811. Report on Intelligence Community Research and Development Corps.
					Sec. 812. Report on information relating to academic programs, scholarships, fellowships, and
			 internships sponsored, administered, or used by the intelligence
			 community.
				
 2.DefinitionsIn this Act: (1)Congressional intelligence committeesThe term congressional intelligence committees means—
 (A)the Select Committee on Intelligence of the Senate; and (B)the Permanent Select Committee on Intelligence of the House of Representatives.
 (2)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
			IINTELLIGENCE ACTIVITIES
 101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2017 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government:
 (1)The Office of the Director of National Intelligence. (2)The Central Intelligence Agency.
 (3)The Department of Defense. (4)The Defense Intelligence Agency.
 (5)The National Security Agency. (6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.
 (7)The Coast Guard. (8)The Department of State.
 (9)The Department of the Treasury. (10)The Department of Energy.
 (11)The Department of Justice. (12)The Federal Bureau of Investigation.
 (13)The Drug Enforcement Administration. (14)The National Reconnaissance Office.
 (15)The National Geospatial-Intelligence Agency. (16)The Department of Homeland Security.
				102.Classified Schedule of Authorizations
 (a)Specifications of amountsThe amounts authorized to be appropriated under section 101 for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 101, are those specified in the classified Schedule of Authorizations prepared to accompany the bill S.___ of the One Hundred Fourteenth Congress.
				(b)Availability of classified schedule of authorizations
 (1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President.
 (2)Distribution by the PresidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations referred to in subsection (a), or of appropriate portions of such Schedule, within the executive branch.
 (3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except—
 (A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a));
 (B)to the extent necessary to implement the budget; or (C)as otherwise required by law.
						103.Intelligence Community Management Account
 (a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2017 the sum of $568,596,000. Within such amount, funds identified in the classified Schedule of Authorizations referred to in section 102(a) for advanced research and development shall remain available until September 30, 2018.
				(b)Classified authorizations
 In addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Intelligence Community Management Account for fiscal year 2017 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a). Such additional amounts made available for advanced research and development shall remain available until September 30, 2018.
				IICENTRAL INTELLIGENCE AGENCY RETIREMENT AND DISABILITY SYSTEM
 201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund for fiscal year 2017 the sum of $514,000,000.
			IIIGENERAL INTELLIGENCE COMMUNITY MATTERS
 301.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this Act shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States.
 302.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this Act for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law.
			303.
				Support to nonprofit organizations assisting intelligence community employees
 (a)Director of National IntelligenceSection 102 of the National Security Act of 1947 (50 U.S.C. 3023) is amended by adding at the end the following:
					
 (d)Fundraising(1)The Director of National Intelligence may engage in fundraising in an official capacity for the benefit of nonprofit organizations that—
 (A)provide support to surviving family members of a deceased employee of an element of the intelligence community; or
 (B)otherwise provide support for the welfare, education, or recreation of employees of an element of the intelligence community, former employees of an element of the intelligence community, or family members of such employees.
 (2)In this subsection, the term fundraising means the raising of funds through the active participation in the promotion, production, or presentation of an event designed to raise funds and does not include the direct solicitation of money by any other means.
 (3)Not later than the earlier of the date that is 30 days prior to the date the Director will engage in fundraising authorized by this subsection or at the time the decision is made to participate in such fundraising, the Director shall notify the congressional intelligence committees of such fundraising..
 (b)Director of the Central Intelligence AgencySection 12(f) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3512(f)) is amended by adding at the end the following:
					
 (3)Not later than the earlier of the date that is 30 days prior to the date the Director will engage in fundraising authorized by this subsection or at the time the decision is made to participate in such fundraising, the Director shall notify the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives of the fundraising..  
				304.Promotion of  science, technology, engineering, and math education in the intelligence community
 (a)Requirement for investment strategy for STEM recruiting and outreach activitiesAlong with the budget for fiscal year 2018 submitted by the President pursuant to section 1105(a) of title 31, United States Code, the Director of National Intelligence shall submit a five-year investment strategy for outreach and recruiting efforts in the fields of science, technology, engineering, and mathematics (STEM), to include cybersecurity and computer literacy.
 (b)Requirement for intelligence community plans for STEM recruiting and outreach activitiesFor each of the fiscal years 2018 through 2022, the head of each element of the intelligence community shall submit an investment plan along with the materials submitted as justification of the budget request of such element that supports the strategy required by subsection (a).
				305.Retention of employees of the intelligence community who have science, technology, engineering, or
			 math expertise
 (a)Special rates of pay for STEM occupations in the intelligence communityThe National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended by inserting after section 113A the following:
					
						113B.Special pay authority for science, technology, engineering, or math positions
 (a)Authority To set special rates of payNotwithstanding part III of title 5, United States Code, the head of each element of the intelligence community may establish higher minimum rates of pay for 1 or more categories of positions in such element that require expertise in science, technology, engineering, or math (STEM).
 (b)Maximum special rate of payA minimum rate of pay established for a category of positions under subsection (a) may not exceed the maximum rate of basic pay (excluding any locality-based comparability payment under section 5304 of title 5, United States Code, or similar provision of law) for the position in that category of positions without the authority of subsection (a) by more than 30 percent, and no rate may be established under this section in excess of the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.
 (c)Notification of removal from special rate of payIf the head of an element of the intelligence community removes a category of positions from coverage under a rate of pay authorized by subsection (a) after that rate of pay takes effect—
 (1)the head of such element shall provide notice of the loss of coverage of the special rate of pay to each individual in such category; and
 (2)the loss of coverage will take effect on the first day of the first pay period after the date of the notice.
 (d)Revision of special rates of paySubject to the limitations in this section, rates of pay established under this section by the head of the element of the intelligence community may be revised from time to time by the head of such element and the revisions have the force and effect of statute.
 (e)RegulationsThe head of each element of the intelligence community shall promulgate regulations to carry out this section with respect to such element, which shall, to the extent practicable, be comparable to the regulations promulgated to carry out section 5305 of title 5, United States Code.
							(f)Reports
 (1)Requirement for reportsNot later than 90 days after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2017, the head of each element of the intelligence community shall submit to the congressional intelligence committees a report on any rates of pay established for such element under this section.
 (2)ContentsEach report required by paragraph (1) shall contain for each element of the intelligence community— (A)a description of any rates of pay established under subsection (a); and
 (B)the number of positions in such element that will be subject to such rates of pay. . (b)Table of contents amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by inserting after the item relating to section 113A the following:
					Sec. 113B. Special pay authority for science, technology, engineering, or math positions..
				306.Annual review and report on interactions between the intelligence community and entertainment
			 industry
 (a)DefinitionsIn this section: (1)EngagementThe term engagement means any significant interaction between an element of the intelligence community and an entertainment industry entity for the purposes of contributing to an entertainment product intended to be heard, viewed, or otherwise experienced by an audience.
 (2)Entertainment industry entityThe term entertainment industry entity means a person that creates, produces, owns, or manages an entertainment product intended to be heard, viewed, or otherwise experienced by an audience, including—
 (A)theater productions, motion pictures, radio broadcasts, television broadcasts, podcasts, webcasts, other sound or visual recording, music, and dance;
 (B)books and other published material; and (C)such other entertainment activity, as determined by the Director of National Intelligence.
						(b)Director of National Intelligence annual review
 Not later than 180 days after the date of the enactment of this Act and annually thereafter, the Director of National Intelligence shall conduct a review of the number, scope, purpose, benefits, and products of the engagements that occurred during the 1-year period ending on date the review is completed.
				(c)Annual report
 (1)Requirement for reportNot later than 30 days after the date each review required by subsection (b) is completed, the Director of National Intelligence shall submit to the congressional intelligence committees a report on such review.
 (2)ContentEach report required by paragraph (1) on a review shall include the following: (A)A description of the nature and duration of each engagement included in the review.
 (B)The cost incurred by the United States Government for each such engagement. (C)A certification that each such engagement did not result in a release of classified information.
 (D)A determination of whether any information was declassified for each such engagement. (E)A description of the result produced through each such engagement.
 (3)PublicationThe Director shall publish each report required by paragraph (1) on the Director’s publicly available website in a timely manner.
					(d)Requirement for approval and notification
 (1)In generalNo element of the intelligence community may conduct an engagement unless the head of such element— (A)approves the proposed engagement; and
 (B)not later than 30 days prior to the proposed engagement, submits a notice to the congressional intelligence committees that describes why such engagement is in furtherance of the interest of the element.
 (2)PublicationAs part of each report submitted under subsection (c), the Director of National Intelligence shall include each approval made by any head of an element of the intelligence community under paragraph (1).
					307.Protections for independent inspectors general of elements of the intelligence community
				(a)Limitation on activities of employees of an office of inspector general
 (1)LimitationEach office of an inspector general for an element of the intelligence community, including the Office of the Inspector General of the Intelligence Community, shall implement a policy that prohibits—
 (A)an individual who holds a senior level position in such an office of an inspector general from being involved in any matter of such office that affects the interests of an element of the intelligence community that formerly employed the individual for a period of not less than two years after the date the individual left that employment; and
 (B)an individual who holds a position that is not a senior level position in such an office of an inspector general from being involved in any matter of such office that affects the interests of an element of the intelligence community that formerly employed the individual for a period of not less than one year after the date the individual left that employment.
 (2)Senior level position definedIn this subsection, the term senior level position means a position in an office of an inspector general of an element of the intelligence community designated by the Director of National Intelligence as a senior level position. In determining if a position shall be designated as a senior level position, the Director of National Intelligence shall consider whether—
 (A)the position— (i)is the head of an entity or a significant component within an agency;
 (ii)is involved in the management or oversight matters of significant import to the leadership of an entity of the intelligence community;
 (iii)serves in a position with significant responsibility on behalf of the intelligence community; (iv)manages a significant number of personnel or funds; and
 (v)has responsibility for management or oversight for sensitive intelligence activities; and (B)the employee who holds the position is compensated under the Senior Intelligence Service pay scale.
 (b)Limitation on rotation of employees of an office of inspector generalSection 102A(l)(3) of the National Security Act of 1947 (50 U.S.C. 3024(l)(3)) is amended by adding at the end the following:
					
 (D)The mechanisms prescribed under subparagraph (A) and any other policies of the Director— (i)may not require an employee of an office of inspector general of an element of the intelligence community, including the Office of the Inspector General of the Intelligence Community, to rotate to a position in the element for which such office conducts audits, investigations, or reviews; and
 (ii)shall be implemented in a manner that exempts employees of such an office from a rotation that may impact the independence of the office..
				308.Congressional oversight of policy directives and guidance
 (a)Covered policy document definedIn this section, the term covered policy document means any classified or unclassified Presidential Policy Directive, Presidential Policy Guidance, or other similar policy document issued by the President, including any annex to such a Directive, Guidance, or other document, that impacts the intelligence community.
 (b)Submissions to CongressThe Director of National Intelligence shall submit to the congressional intelligence committees the following:
 (1)Not later than 15 days after the date that a covered policy document is issued, a notice of the issuance and a summary of the subject matter addressed by such covered policy document.
 (2)Not later than 15 days after the date that the Director issues any guidance or direction on implementation of a covered policy document or implements a covered policy document, a copy of such guidance or direction or a description of such implementation.
 (3)Not later than 15 days after the date of the enactment of this Act, for any covered policy document issued prior to such date that is being implemented by any element of the intelligence community or that is in effect on such date—
 (A)a notice that includes the date such covered policy document was issued and a summary of the subject matter addressed by such covered policy document; and
 (B)if the Director has issued any guidance or direction on implementation of such covered policy document or is implementing such covered policy document, a copy of the guidance or direction or a description of such implementation.
 309.Notification of memorandums of understandingThe head of each element of the intelligence community shall submit to the congressional intelligence committees a copy of each memorandum of understanding or other agreement regarding intelligence activities between such element and any other entity of the United States Government—
 (1)for such a memorandum or agreement that is in effect on the date of the enactment of this Act, not later than 60 days after such date; and
 (2)for such a memorandum or agreement entered into after such date, in a timely manner and not more than 60 days after the date such memorandum or other agreement is entered into.
				310.
				Intelligence community assistance for nationally significant critical infrastructure
 (a)DefinitionsIn this section: (1)Covered critical infrastructureThe term covered critical infrastructure means the critical infrastructure identified pursuant to section 9(a) of Executive Order 13636 of February 12, 2013 (78 Fed. Reg. 11742; related to improving critical infrastructure cybersecurity).
 (2)Covered cyber assetThe term covered cyber asset means an information system or industrial control system that is essential to the operation of covered critical infrastructure.
 (3)ProgramExcept as otherwise specifically provided, the term program means the program required by subsection (b). (4)SecretaryThe term Secretary means the Secretary of Homeland Security.
 (5)Sector-specific agencyThe term sector-specific agency has the meaning given that term in Presidential Policy Directive-21, issued February 12, 2013 (related to critical infrastructure security and resilience), or any successor.
 (6)Voluntary participantThe term voluntary participant means an entity eligible to participate in the program under subsection (e)(2) that has voluntarily elected to participate in the program.
 (b)Requirement for programNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence and the Secretary, in consultation with covered critical infrastructure and sector-specific agencies, shall establish and carry out a program to provide assistance from the elements of the intelligence community to covered critical infrastructure consistent with subsection (g).
 (c)ObjectiveThe objective of the program shall be to provide guidance and assistance from the elements of the intelligence community to covered critical infrastructure in order to reduce the risk of regional or national catastrophic harm caused by a cyber attack against covered critical infrastructure.
 (d)DirectorThe Director of National Intelligence and the Secretary shall appoint a director of the program.
				(e)Participation
 (1)Intelligence community participationThe program shall include the participation of the following: (A)The Office of Intelligence and Analysis of the Department of Homeland Security.
 (B)The Federal Bureau of Investigation. (C)The Office of Intelligence and Counterintelligence of the Department of Energy, including the appropriate elements of the Department of Energy National Laboratories.
 (D)The Central Intelligence Agency. (E)The National Security Agency.
 (F)The National Intelligence Manager for cyber. (G)The Office of Intelligence and Analysis of the Department of the Treasury.
 (2)Voluntary participationParticipation in the program by entities external to the intelligence community shall be on a voluntary basis and subject to approval by the director of the program and may include the following:
 (A)Covered critical infrastructure. (B)Vendors and manufacturers of covered cyber assets, and the components of such systems.
 (C)Systems Integrators and other commercial enterprises that provide configuration or remote services for covered cyber assets.
 (D)Appropriate personnel of the Information Sharing and Analysis Organizations of covered critical infrastructure sectors.
 (E)Any entity nominated for participation by an owner or operator of covered critical infrastructure. (f)ActivitiesThe director of the program is authorized to carry out activities to expand cooperation among private sector participants and the intelligence community in order to achieve the objective set out in subsection (c), as follows:
 (1)Sponsorship of security clearances for appropriate personnel of the Information Sharing and Analysis Organizations of certain critical infrastructure sectors, and expedite security clearances, when appropriate.
 (2)The establishment of an interagency framework, in consultation with voluntary participants, to determine a strategy to effectively leverage intelligence community resources made available to protect covered critical infrastructure or to fulfill such objective.
 (3)Within the existing framework governing intelligence prioritization, the identification of intelligence collection requirements relevant to the security of covered cyber assets and covered critical infrastructure.
 (4)Collaborative efforts with voluntary participants to improve the detection, prevention, and mitigation of unauthorized activity conducted by foreign actors against or concerning covered critical infrastructure, including espionage.
 (5)The provision of assistance regarding the research, design, and development of protective and mitigation measures for covered cyber assets, the networks utilized by covered cyber assets, and the components of covered cyber assets to voluntary participants.
 (6)The provision of technical assistance and input to voluntary participants for testing and exercises related to covered cyber assets.
 (g)Relationship to existing programsThis section shall be carried out in a manner consistent with the existing roles, responsibilities, authorities, and programs of the United States Government.
 (h)No cost to covered critical infrastructure participantsA voluntary participant in the program that is covered critical infrastructure shall not be required to reimburse the United States Government for the use of any facility, personnel, contractor, equipment, service, or information of the United States Government utilized in an activity carried out pursuant to the program.
 (i)Prioritization of assistanceThe Director of National Intelligence shall consider the national significance of covered critical infrastructure in the Director's process for prioritizing requirements and effectively allocating the resources of the intelligence community for assisting government efforts to help protect critical infrastructure owned or operated in the private sector.
 (j)No new regulatory authorityNothing in this section may be construed to authorize the Director of National Intelligence, the Secretary, or any other Federal regulator to promulgate new regulations.
 (k)ConstructionNothing in this section may be construed to limit any authority or responsibility of an agency under existing law.
				IVMATTERS RELATING TO ELEMENTS OF THE INTELLIGENCE COMMUNITY
			AOffice of the Director of National Intelligence
				401.Designation of the Director of the National Counterintelligence and Security Center
					(a)In general
 (1)In generalSection 902 of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3382) is amended to read as follows:
							
								902.Director of the National Counterintelligence and Security Center
 (a)EstablishmentThere shall be a Director of the National Counterintelligence and Security Center (referred to in this section as the Director), who shall be appointed by the President, by and with the advice and consent of the Senate.
 (b)MissionThe mission of the Director shall be to serve as the head of national counterintelligence for the United States Government.
 (c)DutiesSubject to the direction and control of the Director of National Intelligence, the duties of the Director are as follows:
 (1)To carry out the mission referred to in subsection (b). (2)To act as chairperson of the National Counterintelligence Policy Board established under section 811 of the Counterintelligence and Security Enhancements Act of 1994 (50 U.S.C. 3381).
 (3)To act as head of the National Counterintelligence and Security Center established under section 904.
 (4)To participate as an observer on such boards, committees, and entities of the executive branch as the Director of National Intelligence considers appropriate for the discharge of the mission and functions of the Director and the National Counterintelligence and Security Center under section 904.. 
 (2)Table of contents amendmentThe table of contents in section 1(b) of the Intelligence Authorization Act for Fiscal Year 2003 (Public Law 107–306; 116 Stat. 2383) is amended by striking the item relating to section 902 and inserting the following:
							Sec. 902. Director of the National Counterintelligence and Security Center..
 (3)Conforming amendmentSection 401 of the Intelligence Authorization Act for Fiscal Year 2016 (division M of Public Law 114–113; 129 Stat. 2920) is repealed.
						(b)National Counterintelligence and Security Center
 (1)In generalSection 904 of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3383) is amended— (A)by striking the section heading and inserting National Counterintelligence and Security Center.; and
 (B)by striking subsections (a), (b), and (c) and inserting the following:   (a) EstablishmentThere shall be a National Counterintelligence and Security Center.
									
										(b)
										Head of Center
 The Director of the National Counterintelligence and Security Center shall be the head of the National Counterintelligence and Security Center.
 (c)Location of CenterThe National Counterintelligence and Security Center shall be located in the Office of the Director of National Intelligence..
 (2)FunctionsSection 904(d) of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3383(d)) is amended— (A)in the matter preceding paragraph (1), by striking National Counterintelligence Executive, the functions of the Office of the National Counterintelligence Executive and inserting Director of the National Counterintelligence and Security Center, the functions of the National Counterintelligence and Security Center;
 (B)in paragraph (5), in the matter preceding subparagraph (A), by striking In consultation with and inserting At the direction of; and (C)in paragraph (6), in the matter preceding subparagraph (A), by striking Office and inserting National Counterintelligence and Security Center.
 (3)PersonnelSection 904(f) of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3383(f)) is amended— (A)in paragraph (1), by striking Office of the National Counterintelligence Executive may consist of personnel employed by the Office and inserting National Counterintelligence and Security Center may consist of personnel employed by the Center; and
 (B)in paragraph (2), by striking National Counterintelligence Executive and inserting Director of the National Counterintelligence and Security Center. (4)Treatment of Activities Under Certain Administrative LawsSection 904(g) of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3383(g)) is amended by striking Office shall be treated as operational files of the Central Intelligence Agency for purposes of section 701 of the National Security Act of 1947 (50 U.S.C. 431) and inserting National Counterintelligence and Security Center shall be treated as operational files of the Central Intelligence Agency for purposes of section 701 of the National Security Act of 1947 (50 U.S.C. 3141).
 (5)Oversight by CongressSection 904(h) of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3383(h)) is amended— (A)in the matter preceding paragraph (1), by striking Office of the National Counterintelligence Executive and inserting National Counterintelligence and Security Center; and
 (B)in paragraphs (1) and (2), by striking Office and inserting Center both places that term appears. (6)Table of contents amendmentThe table of contents in section 1(b) of the Intelligence Authorization Act for Fiscal Year 2003 (Public Law 107–306; 116 Stat. 2383), as amended by subsection (a)(2), is further amended by striking the item relating to section 904 and inserting the following:
							Sec. 904. National Counterintelligence and Security Center..
 (c)Oversight of national intelligence centersSection 102A(f)(2) of the National Security Act of 1947 (50 U.S.C. 3024(f)(2)) is amended by inserting , the National Counterproliferation Center, and the National Counterintelligence and Security Center after National Counterterrorism Center.
					(d)Director of the National Counterintelligence and Security Center within the Office of the Director
 of National IntelligenceParagraph (8) of section 103(c) of the National Security Act of 1947 (50 U.S.C. 3025(c)) is amended to read as follows:
						
 (8)The Director of the National Counterintelligence and Security Center.. (e)Duties of the Director of the National Counterintelligence and Security CenterSection 103F of the National Security Act of 1947 (50 U.S.C. 3031) is amended—
 (1)by striking the section heading and inserting Director of the National Counterintelligence and Security Center; (2)in subsection (a)—
 (A)by striking the subsection heading and inserting Director of the National Counterintelligence and Security Center.—; and (B)by striking National Counterintelligence Executive under section 902 of the Counterintelligence Enhancement Act of 2002 (title IX of Public Law 107–306; 50 U.S.C. 402b et seq.) and inserting Director of the National Counterintelligence and Security Center appointed under section 902 of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3382); and
 (3)in subsection (b), by striking National Counterintelligence Executive and inserting Director of the National Counterintelligence and Security Center. (f)Coordination of counterintelligence activitiesSection 811 of the Counterintelligence and Security Enhancements Act of 1994 (50 U.S.C. 3381) is amended—
 (1)in subsection (b), by striking National Counterintelligence Executive under section 902 of the Counterintelligence Enhancement Act of 2002 and inserting Director of the National Counterintelligence and Security Center appointed under section 902 of the Counterintelligence Enhancement Act of 2002 (50 U.S.C. 3382);
 (2)in subsection (c)(1), by striking National Counterintelligence Executive. and inserting Director of the National Counterintelligence and Security Center.; and (3)in subsection (d)(1)(B)(ii)—
 (A)by striking National Counterintelligence Executive and inserting Director of the National Counterintelligence and Security Center; and (B)by striking by the Office of the National Counterintelligence Executive under section 904(e)(2) of that Act and inserting pursuant to section 904(d)(2) of that Act (50 U.S.C. 3383(d)(2)).
 (g)Intelligence and national security aspects of espionage prosecutionsSection 341(b) of the Intelligence Authorization Act for Fiscal Year 2004 (Public Law 108–177, 28 U.S.C. 519 note) is amended by striking Office of the National Counterintelligence Executive, and inserting National Counterintelligence and Security Center,.
					BOther Elements
 411.Enhanced death benefits for employees of the Central Intelligence AgencySection 11 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3511) is amended to read as follows:
					
						11.Benefits available in event of the death of an employee(a)
 AuthorityThe Director may pay death benefits substantially similar to those authorized for members of the Foreign Service pursuant to the Foreign Service Act of 1980 (22 U.S.C. 3901 et seq.) or any other provision of law. The Director may adjust the eligibility for death benefits as necessary to meet the unique requirements of the mission of the Agency.
 (b)RegulationsRegulations issued pursuant to this section shall be submitted to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives before such regulations take effect..
				412.Pay and retirement authorities of the Inspector General of the Central Intelligence Agency
 (a)In generalSection 17(e)(7) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(e)(7)) is amended by adding at the end the following new subparagraph:
						
 (C)(i)The Inspector General may designate an officer or employee appointed in accordance with subparagraph (A) as a law enforcement officer solely for purposes of subchapter III of chapter 83 or chapter 84 of title 5, United States Code, if such officer or employee is appointed to a position with responsibility for investigating suspected offenses against the criminal laws of the United States.
 (ii)In carrying out clause (i), the Inspector General shall ensure that any authority under such clause is exercised in a manner consistent with section 3307 of title 5, United States Code, as it relates to law enforcement officers.
 (iii)For purposes of applying sections 3307(d), 8335(b), and 8425(b) of title 5, United States Code, the Inspector General may exercise the functions, powers, and duties of an agency head or appointing authority with respect to the Office..
 (b)Rule of constructionSubparagraph (C) of section 17(e)(7) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(e)(7)), as added by subsection (a), may not be construed to confer on the Inspector General of the Central Intelligence Agency, or any other officer or employee of the Agency, any police or law enforcement or internal security functions or authorities.
					413.Prohibition on the Director of the National Security Agency serving contemporaneously as a
			 commander of a
 combatant commandSection 2(a) of the National Security Agency Act of 1959 (50 U.S.C. 3602(a)) is amended by adding at the end the following:
					
 (4)During any period that an individual is serving as the Director of the National Security Agency that individual may not serve as the commander of a unified combatant command (as defined in section 161(c) of title 10, United States Code)..
				414.Enhancing the technical workforce for the Federal Bureau of Investigation
 (a)RequirementBuilding on the basic cyber human capital strategic plan provided to the congressional intelligence committees in 2015, not later than 180 days after the date of the enactment of this Act and two years thereafter, the Director of the Federal Bureau of Investigation shall submit to the congressional intelligence committees a comprehensive strategic workforce report to demonstrate progress in expanding initiatives to effectively integrate information technology expertise in the investigative process.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)An assessment of progress on initiatives to recruit, train, and retain personnel with the necessary skills and experiences in vital areas such as encryption, cryptography, and big data analytics, including measurable benchmarks.
 (2)An assessment of whether officers of the Federal Bureau of Investigation who possess such skills are fully integrated into the Bureau's work, including Agent-led investigations.
 (3)A description of the quality and quantity of the collaborations between the Bureau and private sector entities on cyber issues, including the status of efforts to benefit from employees with experience transitioning between the public and private sectors.
 (4)An assessment of the utility of reinstituting, if applicable, and leveraging the Director’s Advisory Board, which was originally constituted in 2005, to provide outside advice on how to better integrate technical expertise with the investigative process and on emerging concerns in cyber-related issues.
						VMatters relating to foreign countries
			501.Committee to counter active measures by the Russian Federation to exert covert influence over
			 peoples and
			 governments
 (a)DefinitionsIn this section: (1)Active measures by Russia to exert covert influenceThe term active measures by Russia to exert covert influence means activities intended to influence a person or government that are carried out in coordination with, or at the behest of, political leaders or the security services of the Russian Federation, including the following:
 (A)Establishment or funding of a front group. (B)Covert broadcasting.
 (C)Media manipulation. (D)Disinformation and forgeries, funding agents of influence, incitement, and offensive counterintelligence, assassinations, or terrorist acts.
 (2)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the congressional intelligence committees;
 (B)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and (C)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
 (b)EstablishmentThe President shall establish a committee to counter active measures by Russia to exert covert influence over peoples and governments.
				(c)Membership
 (1)In generalThe committee established under subsection (b) shall be comprised of members who may vote on matters before the committee, one of each of whom shall be appointed by the following:
 (A)The Director of National Intelligence. (B)The Secretary of State.
 (C)The Secretary of Defense. (D)The Secretary of the Treasury.
 (E)The Attorney General. (F)The Secretary of Energy.
 (G)The Director of the Federal Bureau of Investigation. (H)The head of each of the other elements of the intelligence community.
 (I)The head of any other agency or department of the United States Government designated by the President for purposes of this section.
 (2)ChairThe member of the committee appointed by the Secretary of State pursuant to paragraph (1)(B) shall serve as the chair of the committee.
 (d)MeetingsThe committee shall meet at the direction of the chair, but not less often than once per month. (e)DutiesThe duties of the committee established under subsection (b) shall be as follows:
 (1)To counter active measures by Russia to exert covert influence over peoples and government by exposing falsehoods, agents of influence, corruption, human rights abuses, terrorism, and assassinations carried out by the security services or political elites of the Russian Federation or their proxies.
 (2)Such other duties as the President may designate for purposes of this section.
 (f)StaffThe committee established under subsection (b) may employ such staff as the members of such committee consider appropriate. Funds for the employment of the staff shall be derived from amounts specifically designated for that purpose in the classified annex of this Act.
				502.
				Limitation on travel of accredited diplomats of the Russian Federation in the United States from
			 their diplomatic post
 (a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the congressional intelligence committees;
 (2)the Committee on Foreign Relations and the Committee on the Judiciary of the Senate; and (3)the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives.
 (b)Quarterly limitation on travel distanceAccredited diplomatic personnel of the Russian Federation in the United States may not be permitted to travel a distance in excess of 50 miles from their diplomatic post in the United States in a calendar quarter unless the Director of the Federal Bureau of Investigation certifies, in writing, to the appropriate committees of Congress that all diplomatic personnel of the Russian Federation complied during the preceding calendar quarter with notification requirements of the United States Government in connection with travel by such diplomatic personnel of a distance in excess of 50 miles from their diplomatic post in the United States.
 (c)ApplicabilitySubsection (b) shall apply to each calendar quarter that begins more than 90 days after the date of the enactment of this Act.
				503.Study and report on enhanced intelligence and information sharing with Open Skies Treaty member
			 states
 (a)DefinitionsIn this section: (1)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (A)congressional intelligence committees; (B)the Committee on Armed Services and the Committee on Foreign Relations of the Senate; and
 (C)the Committee on Armed Services and the Committee on Foreign Affairs of the House of Representatives.
 (2)Covered state partyThe term covered state party means a foreign country, that— (A)was a state party to the Open Skies Treaty on February 22, 2016; and
 (B)is not the Russian Federation or the Republic of Belarus. (3)Open Skies TreatyThe term Open Skies Treaty means the Treaty on Open Skies, done at Helsinki March 24, 1992, and entered into force January 1, 2002.
					(b)Feasibility study
 (1)Requirement for studyNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall conduct and submit to the appropriate committees of Congress a study to determine the feasibility of creating an intelligence sharing arrangement and database to provide covered state parties with imagery that is comparable, delivered more frequently, and in equal or higher resolution than imagery available through the database established under the Open Skies Treaty.
 (2)ElementsThe study required by paragraph (1) shall include an evaluation of the following: (A)The methods by which the United States could collect and provide imagery, including commercial satellite imagery, national technical means, and through other intelligence, surveillance, and reconnaissance platforms, under an information sharing arrangement and database referred to in paragraph (1).
 (B)The ability of other covered state parties to contribute imagery to the arrangement and database. (C)Any impediments to United States and other covered states parties providing such imagery, including any statutory barriers, insufficiencies in the ability to collect the imagery or funding, under such an arrangement.
 (D)Whether imagery of Moscow, Chechnya, Abkhazia, South Ossetia, Kaliningrad, or the Republic of Belarus could be provided under such an arrangement.
 (E)The annual and projected costs associated with the establishment of such an arrangement and database, as compared with costs to the United States and other covered state parties of being parties to the Open Skies Treaty, including Open Skies Treaty plane maintenance, aircraft fuel, crew expenses, mitigation measures necessary associated with Russian Federation overflights over the United States or covered state parties, and new sensor development and acquisition.
						(c)Report
 (1)Requirement for reportNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the appropriate committees of Congress the report described in this subsection.
 (2)Content of reportThe report required by paragraph (1) shall include the following: (A)An update on Russian Federation warfighting doctrine and the extent to which Russian Federation flights under the Open Skies Treaty contribute to such doctrine.
 (B)A counterintelligence analysis as whether the Russian Federation has, could have, or intends to have the capability to exceed the imagery limits set forth in the Open Skies Treaty.
 (C)A list of the covered state parties that have been updated on the information described in subparagraphs (A) and (B) and the date and form such information was provided.
 (D)An analysis of— (i)the benefits the United States derives by being a party to the Open Skies Treaty; and
 (ii)the potential implications and reactions of covered state parties if the United States withdraws from the Open Skies Treaty and the information sharing architecture of the Open Skies Treaty is replaced with one described in subsection (b).
 (d)Form of submissionThe study required by subsection (b) and the report required by subsection (c) shall be submitted in an unclassified form but may include a classified annex.
				504.Reviews on cooperation between the intelligence community and foreign intelligence entities
 (a)Foreign intelligence entity definedIn this section, the term foreign intelligence entity means any intelligence or security entity of a foreign country, an international organization, a non-state actor, or a sub-state actor.
				(b)Director of National Intelligence review
 (1)Requirement for reviewPursuant to the authority in section 102A(k) of the National Security Act of 1947 (50 U.S.C. 3024(k)), the Director of National Intelligence shall conduct a review of the number, scope, purpose, benefits, and risks of the relationships between the elements of the intelligence community and foreign intelligence entities.
					(2)Report
 (A)Requirement for reportNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report on the review required by paragraph (1).
 (B)ContentThe report required by subparagraph (A) shall include the following: (i)An assessment of the alignment and synchronization of the relationships between the elements of the intelligence community and foreign intelligence entities, including such relationships established for the purposes of analytic exchange, operational cooperation, accommodation procurement, and training and education.
 (ii)A description of any new relationship between an element of the intelligence community and a foreign intelligence entity or of any significant change to an existing such relationship that the Director of National Intelligence approved during the 1-year period ending on date the report required by subparagraph (A) is submitted.
 (iii)A description of any significant unauthorized disclosure or other significant security or counterintelligence lapse that occurred as a result of such a relationship during such 1-year period.
 (iv)An analysis of the alignment of such relationships with the foreign policy objectives of the United States and the activities of other agencies or departments of the United States Government.
							(c)Director of Central Intelligence Agency review
 (1)Requirement for reviewPursuant to the authority in section 104A(f) of the National Security Act of 1947 (50 U.S.C. 3036(f)), the Director of the Central Intelligence Agency shall conduct a review of the coordination of the relationships between the elements of the intelligence community and foreign intelligence entities.
					(2)Report
 (A)Requirement for reportNot later than 180 days after the date of the enactment of this Act, the Director of the Central Intelligence Agency shall submit to the congressional intelligence committees a report on the review required by paragraph (1).
 (B)ContentThe report required by subparagraph (A) shall include the following: (i)An assessment of the coordination of the Central Intelligence Agency of the relationships between the elements of the intelligence community and foreign intelligence entities in foreign countries.
 (ii)A plan for rationalizing and harmonizing relationships between the Central Intelligence Agency and foreign intelligence entities across the directorates of the Agency.
 (iii)An assessment for each foreign country of the strength, value, and risks of the relationships between the Central Intelligence Agency and foreign intelligence entities of that country.
							VIPrivacy and Civil Liberties Oversight Board
			601.
 Information on activities of the Privacy and Civil Liberties Oversight BoardSection 1061(d) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee(d)) is amended by adding at the end the following new paragraph:
				
					(5)Information
 (A)ActivitiesIn addition to the reports submitted under subsection (e)(1)(B), the Board shall ensure that each official and congressional committee specified in subparagraph (B) is kept fully and currently informed of the activities of the Board, including any significant anticipated activities.
 (B)Officials and congressional committees specifiedThe officials and congressional committees specified in this subparagraph are the following: (i)The Director of National Intelligence.
 (ii)The head of any element of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)) the activities of which are, or are anticipated to be, the subject of a review or advice of the Board.
 (iii)The Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives..
 602.Appointment of staff of the Privacy and Civil Liberties Oversight BoardSection 1061(j) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee(j)) is amended—
 (1)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
 (2)by inserting after paragraph (1) the following new paragraph:  (2)Appointment in absence of chairmanIf the position of chairman of the Board is vacant, during the period of the vacancy, the Board, at the direction of the unanimous vote of the members of the Board, may exercise the authority of the chairman under paragraph (1)..
 603.Protection of the privacy and civil liberties of United States personsSection 1061 of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee) is amended—
 (1)in subsection (c)(1), by striking privacy and civil liberties; and inserting the privacy and civil liberties of United States persons;; (2)in subsection (d)—
 (A)in paragraph (1)— (i)in subparagraph (C), by striking privacy and civil liberties and inserting the privacy and civil liberties of United States persons; and
 (ii)in subparagraph (D)— (I)in clause (i), by striking privacy and civil liberties; and inserting the privacy and civil liberties of United States persons;; and
 (II)in clause (ii), by striking privacy and civil liberties; and inserting the privacy and civil liberties of United States persons;; and (B)in paragraph (2)—
 (i)in subparagraph (A), by striking privacy and civil liberties and inserting the privacy and civil liberties of United States persons; (ii)in subparagraph (B)—
 (I)by striking protect privacy and civil liberties and inserting protect the privacy and civil liberties of United States persons; and (II)by striking regarding protect privacy and civil liberties; and inserting regarding the privacy and civil liberties of United States persons;; and
 (iii)in subparagraph (C)— (I)in clause (i), by striking privacy and civil liberties; and inserting the privacy and civil liberties of United States persons;; and
 (II)in clause (ii), by striking privacy and civil liberties. and inserting the privacy and civil liberties of United States persons.; and (3)by striking subsection (m) and inserting the following:
					
 (m)United States person definedIn this section, the term United States person has the meaning given that term in section 105A(c) of the National Security Act of 1947 (50 U.S.C. 3039(c))..
				VIIMatters relating to United States Naval
Station, Guantanamo Bay, Cuba
			701.
				Declassification review of information on Guantanamo detainees and mitigation measures
			 taken to monitor the individuals and prevent future attacks
 (a)In generalFor each individual detained at United States Naval Station, Guantanamo Bay, Cuba, who was transferred or released from United States Naval Station, Guantanamo Bay, the Director of National Intelligence shall—
 (1)complete a declassification review of information on the past terrorist activities of such individual;
 (2)make available to the public any information declassified as a result of the declassification review; and
 (3)submit to the congressional intelligence committees a report setting forth— (A)the results of the declassification review; and
 (B)if any information covered by the declassification review was not declassified pursuant to the review, a justification for the determination not to declassify such information.
						(b)Schedule
 (1)Initial reviewsNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall submit the initial report required by subsection (a)(3), which shall include the results of the declassification review completed for each individual detained at United States Naval Station, Guantanamo Bay, Cuba, who was transferred or released from United States Naval Station, Guantanamo Bay, prior to the date of the enactment of this Act.
 (2)Other reviewsNot later than 60 days after the date an individual detained at United States Naval Station, Guantanamo Bay, on or after the date of the enactment of this Act is transferred or released from United States Naval Station, Guantanamo Bay, the Director shall submit the report required by subsection (a)(3) for such individual.
 (c)Mitigation measures and past treatment of detaineesThe reviews and reports described in subsection (a) and subsection (b) shall include mitigation measures being taken by the country where the individual has been transferred or released to monitor the individual and to prevent the individual from carrying out future terrorist activities and other factors that contributed to the decision to transfer or release the individual.
 (d)Past terrorist activitiesFor purposes of this section, the past terrorist activities of an individual shall include all terrorist activities conducted by the individual before the individual's transfer to the detention facility at United States Naval Station, Guantanamo Bay, including, at a minimum, the following:
 (1)The terrorist organization, if any, with which affiliated. (2)The terrorist training, if any, received.
 (3)The role in past terrorist attacks against United States interests or allies. (4)The direct responsibility, if any, for the death of United States citizens or members of the Armed Forces.
 (5)Any admission of any matter specified in paragraphs (1) through (4). (6)A description of the intelligence supporting any matter specified in paragraphs (1) through (5), including the extent to which such intelligence was corroborated, the level of confidence held by the intelligence community, and any dissent or reassessment by an element of the intelligence community.
					702.Limitation on transfer of Guantanamo detainees to foreign countries
				(a)Compliance required
 (1)In generalAn individual detained at Guantanamo may not be transferred or released to a foreign country until after the date that the Director of National Intelligence certifies that an intelligence driven threat monitoring system has been established and is sufficient to mitigate the risk of such individuals reengaging in terrorist activity or posing a threat to United States persons or national security, and that the intelligence community has the capability to monitor all such individuals by appropriate means to provide assessments on the activity of such individuals, as required.
 (2)ConstructionThe requirement in paragraph (1) in connection with the transfer or release of an individual detained at Guantanamo is in addition to any other requirement applicable to the transfer or release of the individual in law.
 (b)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo means an individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (1)is not a national of the United States (as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)) or a member of the Armed Forces of the United States; and
 (2)is— (A)in the custody or under the control of the Department of Defense; or
 (B)otherwise detained at United States Naval Station, Guantanamo Bay. VIIIReports and other matters 801.Submission of intelligence related information in certain reports by the Secretary of DefenseSubsection (e) of section 119 of title 10, United States Code, is amended—
 (1)in paragraph (1), by striking The Secretary of Defense and inserting Subject to paragraph (3), the Secretary of Defense; and (2)by adding at the end the following:
					
 (3)The Secretary may not exercise the authority provided under paragraph (1) to waive the requirement that certain information be included in a report, if the information is related to intelligence or intelligence-related activities.. 
				802.Cyber Center for Education and Innovation Home of	the National Cryptologic Museum
 (a)In generalChapter 449 of title 10, United States Code, is amended by adding at the end the following new section:
					
						4781.Cyber Center for Education and Innovation  Home of	the National Cryptologic Museum
 (a)Establishment authorizedThe Secretary of Defense may establish at Fort George G. Meade, Maryland, a center to be known as the Cyber Center for Education and Innovation Home of the National Cryptologic Museum (in this section referred to as the Center). The Center may be used for the identification, curation, storage, and public viewing of materials relating to the activities of the National Security Agency and the Central Security Service, any predecessor or successor organizations, and the history of cryptology. The Center may contain meeting, conference, and classroom facilities that will be used to support such education, training, public outreach, and other purposes as the Secretary considers appropriate.
 (b)Design, construction, and operationThe Secretary may enter into an agreement with the National Cryptologic Museum Foundation (in this section referred to as the Foundation), a non-profit organization, for the design, construction, and operation of the Center.
							(c)Acceptance authority
 (1)Acceptance of facilityIf the Foundation constructs the Center pursuant to an agreement under subsection (b), upon satisfactory completion of the Center’s construction or any phase thereof, as determined by the Secretary, and upon full satisfaction by the Foundation of any other obligations pursuant to such agreement, the Secretary may accept the Center or such phase from the Foundation, and all right, title, and interest in the Center or such phase shall vest in the United States.
 (2)Acceptance of servicesNotwithstanding section 1342 of title 31, the Secretary may accept services from the Foundation. For purposes of this section and any other provision of law, employees or personnel of the Foundation may not be considered to be employees of the United States.
								(d)Use of certain gifts
 (1)Management of smaller giftsUnder regulations prescribed by the Secretary, the Director of the National Security Agency may, without regard to section 2601 of this title, accept, hold, administer, invest, and spend for the benefit of the Center any gift, devise, or bequest of personal property, or of money of a value of $500,000 or less, made for the benefit of the Center.
 (2)Payment of expensesThe Director may pay or authorize the payment of any reasonable and necessary expenses in connection with the conveyance or transfer of a gift, devise, or bequest under this subsection.
								(e)Authority To assess fees and use of funds
 (1)Fees and user chargesUnder regulations prescribed by the Secretary, the Director may assess fees and user charges for the use of Center facilities and property, including rental, user, conference, and concession fees.
 (2)Use of fundsAmounts received under paragraph (1) shall be used for the benefit of the Center. (f)FundIf the Center is established pursuant to subsection (a), there shall be established on the books of the Treasury a fund to be known as the Cyber Center for Education and Innovation Home of the National Cryptologic Museum Fund. Gifts of money under subsection (d), and fees and user charges received under subsection (e), shall be deposited in the fund and be available until expended for the benefit of the Center, including costs of operation and of the acquisition of books, manuscripts, works of art, historical artifacts, drawings, plans, models, and condemned or obsolete combat material..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 449 is amended by adding at the end the following new item:
					4781. Cyber Center for Education and Innovation Home of the National Cryptologic Museum..
 803.Counterintelligence access to telephone toll and transactional recordsSubsection (b) of section 2709 of title 18, United States Code, is amended to read as follows:
				
 (b)Required certificationThe Director of the Federal Bureau of Investigation, or the designee of the Director in a position not lower than Deputy Assistant Director at Bureau headquarters or a Special Agent in Charge in a Bureau field office designated by the Director, may, using a term that specifically identifies a person, entity, telephone number, or account as the basis for a request, request the name, address, length of service, local and long distance toll billing records, and electronic communication transactional records of a person or entity, but not the contents of an electronic communication, if the Director (or the designee) certifies in writing to the wire or electronic communication service provider to which the request is made that the name, address, length of service, toll billing records, and electronic communication transactional records sought are relevant to an authorized investigation to protect against international terrorism or clandestine intelligence activities, provided that such an investigation of a United States person is not conducted solely on the basis of activities protected by the First Amendment to the Constitution of the United States..
			804.Oversight of national security systems
 (a)In generalSection 3557 of title 44, United States Code, is amended— (1)by striking The head and inserting the following:
						
 (c)Responsibilities of agenciesThe head; and (2)by inserting before subsection (c), as designated by paragraph (1), the following:
						
 (a)DefinitionsIn this section: (1)Binding operational directiveNotwithstanding section 3552(b), the term binding operational directive means a compulsory direction to an agency that—
 (A)is for purposes of safeguarding national security information and information systems from a known or reasonably suspected information security threat, vulnerability, or risk; and
 (B)shall be in accordance with policies, principles, standards, and guidelines issued by the Committee.
 (2)CommitteeThe term Committee means the committee established pursuant to National Security Directive 42, signed by the President on July 5, 1990.
 (3)National ManagerThe term National Manager means the national manager referred to in National Security Directive 42, signed by the President on July 5, 1990.
								(b)Oversight by National Manager
 (1)DesignationThe Director of the National Security Agency shall serve as the National Manager. (2)Registration of national security systems (A)In generalEach head of an agency that operates or exercises control of a national security system shall register such system and its configuration with the National Manager.
 (B)LimitationThe head of an agency operating or exercising control of a national security system may not operate or exercise control of such national security system until such head receives a letter from the National Manager that acknowledges registration of such national security system.
 (3)Authority to inspectThe National Manager, in consultation with the head of an agency that operates or exercises control of a national security system, may, as the National Manager considers appropriate, inspect such system—
 (A)for adherence to such standards as the Committee may establish for national security systems; and (B)to confirm whether the national security system coheres with its configuration registered under paragraph (2).
									(4)Binding operational directives
 (A)In generalExcept as provided in subparagraph (B), the National Manager, in consultation with the Committee, may issue such binding operational directives as the National Manager considers appropriate to ensure the security of a national security system.
 (B)LimitationIn any case in which the National Manager issues an operational directive under subparagraph (A) with respect to a national security system operated or controlled by an agency, such operational directive shall not be considered binding if the head of such agency submits to the National Manager a certification that the operational directive would degrade national security.
 (C)Annual reportNot less frequently than once each year, the National Manager shall submit to the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives a report on the certifications submitted to the National Manager under subparagraph (B) in the most recent year preceding the report..
					(b)Consideration of certain routine administrative and business applications as national security
			 systems
 (1)Title 40Section 11103(a) of title 40, United States Code, is amended— (A)by striking paragraph (2);
 (B)in paragraph (1)(E), by striking subject to paragraph (2),; (C)by striking Definition.— and all that follows through In this section and inserting National security system defined.—In this section; and
 (D)by redesignating subparagraphs (A) through (E) as paragraphs (1) through (5), respectively, and moving such paragraphs 2 ems to the left.
 (2)Title 44Section 3552(b)(6) of title 44, United States Code, is amended— (A)by striking subparagraph (B);
 (B)in subparagraph (A), by striking (A); (C)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively;
 (D)by redesignating subclauses (I) through (V) as clauses (i) through (v), respectively; and (E)in subparagraph (A)(v), as redesignated, by striking subject to subparagraph (B),.
						805.Joint facilities certification
 (a)FindingsCongress finds the following: (1)The Director of National Intelligence set a strategic goal to use joint facilities as a means to save costs by consolidating administrative and support functions across multiple elements of the intelligence community.
 (2)The use of joint facilities provides more opportunities for operational collaboration and information sharing among elements of the intelligence community.
 (b)CertificationBefore an element of the intelligence community purchases, leases, or constructs a new facility that is 20,000 square feet or larger, the head of that element of the intelligence community shall submit to the Director of National Intelligence—
 (1)a certification that, to the best of the knowledge of the head of such element, all prospective joint facilities in the vicinity have been considered and the element is unable to identify a joint facility that meets the operational requirements of such element; and
 (2)a statement listing the reasons for not participating in the prospective joint facilities considered by the element.
					806.Improvement of leadership and management of space activities
 (a)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means the congressional intelligence committees, the Committee on Armed Services of the Senate, and the Committee on Armed Services of the House of Representatives.
				(b)Update to strategy for comprehensive interagency review of the United States national security
 overhead satellite architectureNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence, in collaboration with the Secretary of Defense and the Chairman of the Joint Chiefs of Staff, shall issue an update to the strategy required by section 312 of the Intelligence Authorization Act for Fiscal Year 2016 (division M of Public Law 114–113; 129 Stat. 2919).
				(c)Unity of effort in space operations between the intelligence community and Department of Defense
 (1)Requirement for planNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence, in coordination with the Secretary of Defense, shall submit to the appropriate committees of Congress a plan to harmonize the governance, operations, analysis, and collection activities related to space and counterspace carried out by the intelligence community under the oversight of a single appropriate official.
 (2)Appointment by the Director of National IntelligenceThe official referred to in paragraph (1) shall be appointed by the Director of National Intelligence, in consultation with the Secretary of Defense.
 (3)Scope of planThe plan required by paragraph (1) shall include methods to harmonize activities carried out by— (A)the National Reconnaissance Office;
 (B)the functional managers for signals intelligence and geospatial intelligence; (C)the National Intelligence Council and other intelligence community analytic organizations;
 (D)the National Intelligence Manager for Space and Technical Intelligence; (E)the Space Security and Defense Program;
 (F)the Joint Demonstration Oversight Board; (G)the Joint Space Doctrine and Tactics Forum; and
 (H)the Joint Interagency Combined Space Operations Center. (d)Intelligence community space workforceNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a workforce plan to recruit, develop, and retain personnel in the intelligence community with skills and experience in space and counterspace operations, policy, acquisition, and analysis.
				(e)Joint Interagency Combined Space Operations Center
 (1)Submission to CongressThe Director of the National Reconnaissance Office and the Commander of the United States Strategic Command shall submit to the appropriate committees of Congress concept of operations and requirements documents for the Joint Interagency Combined Space Operations Center by the date that is the earlier of—
 (A)the completion of the experimental phase of such Center; or (B)30 days after the date of the enactment of this Act.
 (2)New startFor purposes of subsection (e), any significant activity conducted by the Joint Interagency Combined Space Operations Center after the completion of the experimental phase of such Center shall be considered a new start.
					807. Advances in life sciences and biotechnology
 (a)Requirement for planNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall brief the congressional intelligence committees on a proposed plan to monitor advances in life sciences and biotechnology to be carried out by the Director.
 (b)Contents of planThe plan required by subsection (a) shall include— (1)a description of the approach the elements of the intelligence community will take to leverage the organic life science and biotechnology expertise within the intelligence community and the utilization of outside expertise on a routine and contingency basis;
 (2)an assessment of the current collection and analytical posture of the life sciences and biotechnology portfolio as it relates to United States competitiveness and the global bio-economy, the risks and threats evolving with advances in genetic editing technologies, and the implications of such advances on future biodefense requirements; and
 (3)an analysis of organizational requirements and responsibilities, including potentially creating new positions.
 (c)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Director of National Intelligence shall submit a written report and provide a briefing to the congressional intelligence committees on the role of the intelligence community in the event of a biological attack on the United States, including an assessment of the capabilities and gaps in technical capabilities that exist to address the potential circumstance of a novel unknown pathogen.
				808.Reports on declassification proposals
 (a)Covered studies definedIn this section, the term covered studies means the studies that the Director of National Intelligence requested that the elements of the intelligence community produce in the course of producing the fundamental classification guidance review for fiscal year 2017 required by Executive Order 13526 (50 U.S.C. 3161 note), as follows:
 (1)A study of the feasibility of reducing the number of original classification authorities in each element of the intelligence community to the minimum number required and any negative impacts that reduction could have on mission capabilities.
 (2)A study of the actions required to implement a proactive discretionary declassification program distinct from the systematic, automatic, and mandatory declassification review programs outlined in part 2001 of title 32, Code of Federal Regulations, including section 2001.35 of such part.
 (3)A study of the benefits and drawbacks of implementing a single classification guide that could be used by all elements of the intelligence community in the nonoperational and more common areas of such elements.
 (4)A study of whether the classification level of confidential could be eliminated from use by elements of the intelligence community and any negative impacts that elimination could have on mission success.
					(b)Reports and briefings to Congress
 (1)Progress reportNot later than 30 days after the date of the enactment of this Act, the Director of National Intelligence shall submit a written report and provide a briefing to the congressional intelligence committees on the progress of the elements of the intelligence community in producing the covered studies.
 (2)Final reportNot later than the earlier of 120 days after the date of the enactment of this Act or February 1, 2017, the Director of National Intelligence shall submit a written report and provide a briefing to the congressional intelligence committees on—
 (A)the final versions of the covered studies that have been provided to the Director by the elements of the intelligence community; and
 (B)a plan for implementation of each initiative included in each such covered study. 809.Improvement in government classification and declassification (a)Fundamental classification guidance reviews (1)Requirement for reviewsNot less frequently than once every five years, the head of each agency and department of the United States shall complete a fundamental classification guidance review for such agency or department—
 (A)to ensure the classification guidance of such agency or department reflects current circumstances, to include standards for classification; and
 (B)to identify classified information that no longer requires protection and may be declassified.
 (2)Reports on reviewsThe head of each agency or department required to conduct a review under this subsection shall— (A)submit a report summarizing the results of each such review to the President and congressional intelligence committees; and
 (B)release to the public an unclassified version of each report required by subparagraph (A). (b)Certification of controlled access programs (1)CertificationThe Director of National Intelligence shall certify annually to the congressional intelligence committees the creation, validation, or substantial modification, to include termination, for all existing and proposed controlled access programs, and the compartments and subcompartments within each.
 (2)Information requiredEach certification pursuant to paragraph (1) shall include— (A)the rationale for the revalidation, validation, or substantial modification, to include termination, of each controlled access program, compartment and subcompartment;
 (B)the identification of a control officer for each controlled access program; and (C)a statement of protection requirements for each controlled access program.
 810.Report on implementation of research and development recommendationsNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report that includes the following:
 (1)An assessment of the actions each element of the intelligence community has completed to implement the recommendations made by the National Commission for the Review of the Research and Development Programs of the United States Intelligence Community established under section 1002 of the Intelligence Authorization Act for Fiscal Year 2003 (Public Law 107–306; 50 U.S.C. 3001 note).
 (2)An analysis of the balance between short-, medium-, and long-term research efforts carried out by each element of the intelligence community.
 811.Report on Intelligence Community Research and Development CorpsNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall submit a written report and provide a briefing to the congressional intelligence committees on a plan, with milestones and benchmarks, to implement an Intelligence Community Research and Development Corps, as recommended in the Report of the National Commission for the Review of the Research and Development Programs of the United States Intelligence Community, including an assessment—
 (1)of the funding and modification to existing authorities needed to allow for the implementation of such Corps; and
 (2)of additional legislative authorities, if any, necessary to undertake such implementation. 812.Report on information relating to academic programs, scholarships, fellowships, and internships sponsored, administered, or used by the intelligence community (a)ReportNot later than 120 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the congressional intelligence committees a report by the intelligence community regarding covered academic programs. Such report shall include—
 (1)a description of the extent to which the Director and the heads of the elements of the intelligence community independently collect information on covered academic programs, including with respect to—
 (A)the number of applicants for such programs; (B)the number of individuals who have participated in such programs; and
 (C)the number of individuals who have participated in such programs and were hired by an element of the intelligence community after completing such program;
 (2)to the extent that the Director and the heads independently collect the information described in paragraph (1), a chart, table, or other compilation illustrating such information for each covered academic program and element of the intelligence community, as appropriate, during the three-year period preceding the date of the report; and
 (3)to the extent that the Director and the heads do not independently collect the information described in paragraph (1) as of the date of the report—
 (A)whether the Director and the heads can begin collecting such information during fiscal year 2017; and
 (B)the personnel, tools, and other resources required by the Director and the heads to independently collect such information.
 (b)Covered academic programs definedIn this section, the term covered academic programs means— (1)the Federal Cyber Scholarship-for-Service Program under section 302 of the Cybersecurity Enhancement Act of 2014 (15 U.S.C. 7442);
 (2)the National Security Education Program under the David L. Boren National Security Education Act of 1991 (50 U.S.C. 1901 et seq.);
 (3)the Science, Mathematics, and Research for Transformation Defense Education Program under section 2192a of title 10, United States Code;
 (4)the National Centers of Academic Excellence in Information Assurance and Cyber Defense of the National Security Agency and the Department of Homeland Security; and
 (5)any other academic program, scholarship program, fellowship program, or internship program sponsored, administered, or used by an element of the intelligence community.
					June 6, 2016Read twice and placed on the calendar